MEMORANDUM **
Robert E. Pickens appeals pro se the district court’s summary judgment in favor of defendant in his action alleging discrimination and retaliation in violation of Title VII, the Americans with Disabilities Act (“ADA”), and the Family and Medical Leave Act (“FMLA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing de novo, Leisek v. Brightwood Corp., 278 F.3d 895, 898 (9th Cir.2002), we affirm.
The district court properly granted summary judgment on Pickens’ ADA claim because he failed to present evidence demonstrating that he is a qualified individual with a disability. See Cripe v. City of San Jose, 261 F.3d 877, 884-85 (9th Cir.2001) (explaining that the ADA protects only qualified individuals with a disability).
The district court properly granted summary judgment on Pickens’ FMLA claim because he failed to present evidence demonstrating that any of his FMLA requests for leave or actual leave motivated defendant’s employment decisions. See Bachelder v. Am. West Airlines, Inc., 259 F.3d 1112, 1122-25 (9th Cir.2001).
The district court properly granted summary judgment on Pickens’ race discrimination claim because he failed to present evidence to rebut defendant’s legitimate non-discriminatory reason for its employment decisions. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir. 1994).
The district court properly granted summary judgment on Pickens’ retaliation claim because he failed to present evidence demonstrating a causal link between any protected activity and defendant’s employment decisions. See Nidds v. Schindler Elevator Corp., 113 F.3d 912, 919 (9th Cir.1996).
*514To the extent Pickens contends that the district court erred by failing to allow him further time for discovery or additional time to oppose defendant’s motion before granting summary judgment, Pickens failed to properly file a Fed.R.Civ.P. 56(f) motion. See Brae Transp., Inc. v. Coopers & Lybrand, 790 F.2d 1439, 1443 (9th Cir. 1986).
We decline to consider any evidence presented or contentions raised for the first time on appeal. See United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.